DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 03/23/2021, with respect to 102(a)(1) and 103 rejections have been fully considered and are persuasive.  The 102(a)(1) and 103 rejections of 11-20 have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to species 1 non-elected without traverse.  Accordingly, claims 1-4 have been cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “jaw lifting assembly” in claims 11 & 24. This jaw lifting assembly is interpreted to be the “jaw lifter vertical link” (Fig. 27, Element 324) which, per the specification ([00113]), operatively couples the first sealing jaw member and lifts the first sealing jaw member out of a strapping pass line.
The “handle member” in claim 23. This handle member is interpreted to be the “upper handle portion” (Fig. 27, Element 388) which, per the specification ([00113]), operatively couples the lifting link (jaw lifting assembly) (Fig. 27, Element 324) in order to lift the first sealing jaw member out of a strapping pass line.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 11-19 & 21-24 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 11, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a strapping tool, comprising: a motive power source; and a sealing assembly operatively coupled to the motive power source, the sealing assembly comprising at least one cam member, at least one follower member disposed around the at least one cam member, a first sealing jaw member disposed on a first side of a strapping pass line of the strapping tool, and a second sealing jaw member disposed on a second side of the strapping pass line of the strapping tool, the second side of the strapping pass line being oppositely disposed relative to the first side of the strapping pass line, the at least one cam member and the at least one follower member operatively coupling the first and second sealing jaw members to the motive power source, and the first and second sealing jaw members of the sealing assembly configured to notch or crimp a strapping seal member so as to secure a piece of strapping around a package or bundle of items; and a jaw lifting assembly, the jaw lifting assembly configured to raise the first sealing jaw member out of the strapping pass line without raising the second sealing jaw member so that the piece of strapping is capable of being inserted into the strapping tool. Searching by the Examiner yielded the following prior art:

A motive power source (Fig. 1, Elements 14 & 30)
A sealing assembly (Fig. 18) operatively coupled to the motive power source (Fig. 11, Element 30)
The sealing assembly (Fig. 18) comprising at least one cam member (Fig. 17, Element 73)
At least one follower member (Fig. 17, Element 75) disposed around the at least one cam member (Fig. 17, Element 73)
At least one sealing jaw member (Fig. 18, Elements 83 & 84)
The at least one cam member (Fig. 11, Element 73) and the at least one follower member (Fig. 11, Element 75) operatively coupling (Fig. 11, Element 77) the at least one sealing jaw member (Fig. 11, Elements 83 & 84) to the motive power source (Fig. 11, Element 30)
The at least one sealing jaw member (Fig. 11, Elements 83 & 84) of the sealing assembly configured to notch or crimp a strapping seal member (Fig. 11, Element 55) so as to secure a piece of strapping (Fig. 5, Elements 4a & 4b)5around a package or bundle of items
A jaw lifting assembly (Fig. 11, Element 30)
The jaw lifting assembly (Fig. 11, Element 30) configured to raise the at least one sealing jaw member (Fig. 11, Elements 83 & 84) out of a strapping pass line (Fig. 11, Element 3) of the strapping tool so that the piece of strapping (Fig. 5, Elements 4a & 4b) is capable of being inserted into the strapping tool
A jaw locking mechanism (Fig. 1, Elements 14 & 30) configured to prevent the at least one sealing jaw member (Fig. 18, Elements 83 & 84) from being inadvertently lifted out of the strapping pass line (Fig. 11, Element 3) (the lever and cam serving to lift and lock the jaw members out of and into the strapping line when in operation).
Borbe does not teach that the jaw lifting assembly would be configured to raise the first sealing jaw member out of the strapping pass line without also raising the second sealing jaw member.
Further prior art, Haraden (US 3089366) and Schnellmann (US 4545234) teach sealing jaw members which are individually lifted by a lifting assembly. However, these jaw lifting assemblies are also acting as the actuating assemblies (analogous to the cam and follower member of Borbe). It would not have been obvious to have incorporated a jaw lifting assembly such as this into the jaw lifting assembly of Borbe.
Further prior art, Pack et al. (US 3810495) teaches a jaw lifting and actuating assembly which moves first and second sealing jaw members at different speeds relative to the part being sealed. However, this lifting assembly is not lifting/raising the first jaw sealing member without lifting/raising the second jaw sealing member.
Thus, Borbe alone, or in combination with any other prior art, does not anticipate, or render obvious, the presently claimed invention.

Regarding Claim 24, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a strapping tool, comprising: a motive power source; and a sealing assembly operatively coupled to the motive power source, the sealing assembly comprising at least one cam member, at least one follower member, a first sealing member disposed on a first side of a strapping pass line of the strapping tool, and a second sealing member disposed on a second side of the strapping pass line of the strapping tool, the second side of the strapping pass line being oppositely 
The closest prior art, Borbe (US 2813441, hereafter Borbe) teaches a strapping tool (Fig. 1) comprising:
A motive power source (Fig. 1, Elements 14 & 30)
A sealing assembly (Fig. 18) operatively coupled to the motive power source (Fig. 11, Element 30)
The sealing assembly (Fig. 18) comprising at least one cam member (Fig. 17, Element 73)
At least one follower member (Fig. 17, Element 75) disposed around the at least one cam member (Fig. 17, Element 73)
At least one sealing jaw member (Fig. 18, Elements 83 & 84)
The at least one cam member (Fig. 11, Element 73) and the at least one follower member (Fig. 11, Element 75) operatively coupling (Fig. 11, Element 77) the at least one sealing jaw member (Fig. 11, Elements 83 & 84) to the motive power source (Fig. 11, Element 30)
The at least one sealing jaw member (Fig. 11, Elements 83 & 84) of the sealing assembly configured to notch or crimp a strapping seal member (Fig. 11, Element 55) so as to 
A jaw lifting assembly (Fig. 11, Element 30)
The jaw lifting assembly (Fig. 11, Element 30) configured to raise the at least one sealing jaw member (Fig. 11, Elements 83 & 84) out of a strapping pass line (Fig. 11, Element 3) of the strapping tool so that the piece of strapping (Fig. 5, Elements 4a & 4b) is capable of being inserted into the strapping tool
A jaw locking mechanism (Fig. 1, Elements 14 & 30) configured to prevent the at least one sealing jaw member (Fig. 18, Elements 83 & 84) from being inadvertently lifted out of the strapping pass line (Fig. 11, Element 3) (the lever and cam serving to lift and lock the jaw members out of and into the strapping line when in operation).
Borbe does not teach that the jaw lifting assembly would be configured to raise the first sealing jaw member out of the strapping pass line without also raising the second sealing jaw member.
Further prior art, Haraden (US 3089366) and Schnellmann (US 4545234) teach sealing jaw members which are individually lifted by a lifting assembly. However, these jaw lifting assemblies are also acting as the actuating assemblies (analogous to the cam and follower member of Borbe). It would not have been obvious to have incorporated a jaw lifting assembly such as this into the jaw lifting assembly of Borbe.
Further prior art, Pack et al. (US 3810495) teaches a jaw lifting and actuating assembly which moves first and second sealing jaw members at different speeds relative to the part being sealed. However, this lifting assembly is not lifting/raising the first jaw sealing member without lifting/raising the second jaw sealing member.
Thus, Borbe alone, or in combination with any other prior art, does not anticipate, or render obvious, the presently claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725